NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30122

                Plaintiff-Appellee,             D.C. No.
                                                2:03-cr-00069-EJL-1
 v.

CHRISTOPHER CLOSE,                              MEMORANDUM*

                Defendant,

 and

LOST CREEK TRUST,

                Claimant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                             Submitted April 19, 2019**
                              San Francisco, California

Before: PAEZ and BEA, Circuit Judges, and ROYAL,*** District Judge.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable C. Ashley Royal, United States District Judge for the
Middle District of Georgia, sitting by designation.
      Appellant Lost Creek Trust appeals the district court’s final order in an

ancillary forfeiture proceeding related to the criminal case of Defendant

Christopher Close. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Lost Creek Trust lacks standing to challenge the final order of forfeiture.

We recently affirmed the district court’s ruling that Lost Creek Trust failed to

prove it had a legal interest in the Winch Road Property pursuant to 21 U.S.C. §

853(n). United States v. Close, 755 Fed. App’x 626, 628–29 (9th Cir. 2018).

Without having established a legal interest in the property, Lost Creek Trust has no

standing to challenge the final order of forfeiture.

      2. Lost Creek Trust moves to substitute Close, the criminal defendant, as

appellant. Close’s “right, title and interest in said property” was ordered forfeited

in March 2005, and the forfeiture order became final as to Close shortly thereafter,

at sentencing. See Fed. R. Crim. P. 32.2(b)(4)(A). As the criminal defendant,

Close does not have standing to challenge the forfeiture order in the ancillary

proceedings. 21 § U.S.C. 853(n)(2) (referring to “[a]ny person, other than the

defendant”). We therefore deny the motion to substitute.

      AFFIRMED.




                                           2